DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/3/2021 have been fully considered but they are not persuasive. 
Applicant argued that, “Rancourt teaches a mattress with a silicone contact mat 14 that is integrated into a body support pad 12 "by capillarity during curing" of the silicone contact mat 14. Rancourt, col. 6, lines 56 67. As the Office has pointed out, the silicone material may extend completely through one or more anti-friction mats 16 and into cells that open to an upper surface of the body support pad 12. Office Action, pages 2-3; Rancourt, col. 6, line 56, to col. 7, line 7; FIG. 1. Mossbeck teaches that a scrim layer 21 may be positioned between a pocketed spring assembly 12 and a pocketed topper 19. Mossbeck, paragraph [0066]; FIG. 1B. It is respectfully submitted that none of Kluft, Rancourt, or Mossbeck teaches or suggests an elastomeric material that seeps through a stabilization layer to define a reduced-slip surface or a non-slip surface on a lower surface of the stabilization layer. Instead of defining a reduced-slip surface or a non-slip surface on the lower surface of an anti-friction mat 16, the silicone material of Rancourt extends beyond the lower surface of the anti-friction mat 16 and into cells in the upper surface of the body support pad 12, on which the anti-friction mat 16 is placed. Rancourt, col. 6, line 56, to col. 7, line 7. Moreover, it is respectfully submitted that none of Kluft, Rancourt, or Mossbeck teaches or suggests a reduced-slip surface or a non-slip surface that has been formed from an elastomeric material and is positioned against an upper surface of an upper layer over a coil layer. Again, the elastomeric material of Rancourt (i.e., the silicone that passes through the anti-friction mats 16) extends into cells that open to an upper surface of the body support pad 12. 
This is not found persuasive. Rancourt teaches, as Applicant points out, that the elastomeric material seeps through a stabilization layer and then into the pores of the upper layer. Thus, in the timeframe before the material seeps through the stabilization layer and into the pores, there would be a nonslip layer between the stabilization layer and the upper layer (See Column 6; lines 60-67 “while the silicone mat is curing, the top surface of the cushioning foam pad 12 is apposed to the bottom surface of the silicone mat 14”; describing the two surfaces being placed next to each other prior to the silicone seeping into the foam cells). 
Applicant also argued, “Furthermore, it is respectfully submitted that none of Kluft, Rancourt, Mossbeck, or JP S61-34951 U provides any teaching or suggestion of an outer covering that encases both a coil layer and an elastomeric cushioning element. As the Office has acknowledged, Kluft does not provide any teaching or suggestion of an elastomeric cushioning element (Office Action of July 10, 2020, pages 2-3), so Kluft could not teach or suggest encasement of an elastomeric cushioning element within an outer covering along with the coil layer taught by Kluft. Although Rancourt teaches an elastomeric cushioning element, the elastomeric cushioning element of Rancourt is a body contact mat for use with a body cushioning pad, such as a mattress. Rancourt does not teach or suggest that the body cushioning pad includes coils or springs. Instead, the teachings and suggestions of Rancourt are limited to: "the body cushioning pad 12 presents a base 18 made out of lateral bumpers (also referred as framing elements) that surround an array of a plurality of adjacent foam blocks 20 filling a central depression." Rancourt, col. 4, lines 32-35.”
This is not found persuasive. Rancourt teaches an outer covering around the entirety of the contents of a mattress and also the elastomeric layer in a mattress. When combined with Gladney, this results in an outer covering around a mattress with an elastomeric layer. 
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gladney (US Patent 10357113) in view of Rancourt (US Patent 9032571) in view of Mossbeck (US Patent Application Publication 20140373281).
Regarding claim 1, Gladney teaches a mattress assembly, comprising: a base layer (Figure 1; 14); a coil layer (Figure 1; 12) disposed over the base layer, the coil layer comprising a plurality of pocketed coils (Column 3; lines 16-19 describe pockets around the coils); an upper layer (Figure 1; 22) disposed over the coil layer; a stabilization layer (Figure 2; 22), and a cushioning element (Figure 2; 24) disposed over the upper layer. Gladney does not teach the cushioning element is an elastomeric cushioning element and the stabilization layer comprising a scrim fabric disposed over the upper layer, the elastomeric cushioning element disposed over the stabilization layer, an elastomeric material of the elastomeric cushioning element seeping through the stabilization layer to secure an upper surface of the stabilization layer to the elastomeric cushioning element, the elastomeric material exposed and defining a reduced slip surface or a non-slip surface on a lower surface of the stabilization layer, the reduced slip surface or the non-slip surface positioned against an upper surface of the upper layer, and an  and defining a reduced slip surface or a non-slip surface (Column 6; lines 57-67 describe the elastomeric layer being placed against a surface of the layer above (the upper layer) and seeping the elastomeric material into the upper layer (12), however in the state before the seeping began, there would be a non-slip surface formed between the two as a result of the elastomeric material’s friction with the above surface) on a lower surface of the stabilization layer (Column 6; lines 50-67 describe the elastomeric layer 14 seeping onto 12 over a thickness, thus meaning the silicone would bleed entirely through 16), the reduced slip surface or the non-slip surface positioned against an upper surface of the upper layer, and an outer covering (Column 4; lines 19-25) encasing the base layer, the coil layer, the upper layer, the stabilization layer, and the elastomeric cushioning element. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the cushioning layer 106 of Gladney to be elastomeric as in Rancourt in order to increase user comfort according to user preference by including resiliency in the mattress, and it would have been obvious to include a stabilization layer to prevent sliding and movement of the elastomeric layer, and it would have been obvious to include an outer covering to protect the internal components and hold them securely together. Mossbeck teaches using scrim as a stabilization layer in a mattress (Figure lb; 21 and Paragraph 66). It would have been obvious to 
Regarding claim 2, Gladney does not specifically teach the coil layer has a thickness within a range of about 6.00inches and about 8.00inches. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the coil layer of Gladney to be between 6 and 8 inches in order to create a sufficiently soft yet elastic surface according to user preference, and doing so would simply be an optimization of proportions, and the optimization of proportions in a prior art device is a design consideration within the skill of the art. In re Reese, 290 F.2d 839, 129 USPQ402 (CCPA 1961). Gladney also does not specifically teach wherein the elastomeric cushioning element has a thickness within a range of about 2.0 inches to about 4.5 inches. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the cushioning element 106 of Gladney to be between 2 and 4 inches in order to create a sufficiently soft surface according to user preference, and doing so would simply be an optimization of proportions, and the optimization of proportions in a prior art device is a design consideration within the skill of the art. In re Reese, 290 F.2d 839,129 USPQ 402 (CCPA 1961).
  Regarding claim 3, Gladney does not specifically teach the coil layer has a thickness of about 7.50 inches. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the coil layer of Gladney to be 7.5 inches in order to create a sufficiently soft yet elastic surface according to user preference, and doing so would simply be an optimization of proportions, and the optimization of proportions in a prior art device is a design consideration 
Regarding claim 4, Gladney teaches one or more side panels extending around outer perimeters of the base layer and the upper layer (Figure 2; 100). Rancourt teaches the outer covering also encasing the one or more side panels (Column 4; lines 19-25, the outer covering encases the entire interior structure).
  Regarding claim 5, Gladney teaches the base layer and the upper layer (Column 2; lines 51- Column 3; line 15) both comprise a polyurethane foam.
   Regarding claim 6, Rancourt teaches the stabilization layer provides a slip-resistant surface against the upper layer (Column 6; lines 57-67 describe the elastomeric layer being placed against a surface of the layer above (the upper layer) and seeping the elastomeric material into the upper layer (12), however in the state before the seeping began, there would be a non-slip surface formed between the two as a result of the elastomeric material’s friction with the above surface). 
Regarding claim 7, Rancourt teaches wherein the stabilization layer is secured to the upper layer ((Column 6; lines 57-67 describe the elastomeric layer being placed against a surface of the layer above (the upper layer) and seeping the elastomeric material into the upper layer (12), thus securing the two together through the adhesive of the elastomeric material). 
Regarding claim 8, Rancourt teaches the stabilization layer is adhesively secured to the upper layer ((Column 6; lines 57-67 describe the elastomeric layer being placed against a surface of the layer above (the upper layer) and seeping the elastomeric material into the upper layer (12), thus securing the two together through the adhesive of the elastomeric material). 
  Regarding claim 9, Gladney does not specifically teach the base layer has a thickness of about 0.75 inch and about 1.50 inches, and wherein the upper layer has a thickness of about 0.25inch and about 0.75 inch. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the upper layer of Gladney to be between .25 and .75 inches and the base layer to have a thickness of between .75 and 1.5 inches in order to create a sufficiently soft surface according to user preference, and doing so would simply be an optimization of proportions, and the optimization of proportions in a prior art device is a design consideration within the skill of the art. In re Reese, 290 F.2d 839,129 USPQ 402 (CCPA 1961).
  Claims 10, 11, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gladney (US Patent 10357113) in view of Rancourt (US Patent 9032571) in view of Mossbeck (US Patent Application Publication 20140373281) further in view of JP S6134951 (hereafter 'the 951 patent').
   Regarding claim 10, Gladney teaches a mattress assembly, comprising: a base layer (Figure 1; 14); a coil layer (Figure 1; 12) disposed over the base layer, the coil layer comprising a plurality of pocketed coils (Column 3; lines 16-19 describe pockets around the coils); each pocketed coil of the plurality of pocketed coils comprises: a plurality of casings (Column 3; lines 16-19 describe pockets around the coils which would be casings); and a coil (Figure 1; at 12) disposed within the plurality of casings; an upper layer (Figure 1; 20) disposed over the coil layer; a stabilization layer (Figure 1; 22), and at least one cushioning element (Figure 1; 24) disposed over the upper layer. Gladney does not teach the cushioning element is an elastomeric cushioning element, the stabilization layer comprising a scrim fabric on the upper layer, the the non-slip surface or the reduced slip surface positioned against an upper surface of the upper layer; and an outer covering encasing the base layer, the coil layer, the upper layer, the stabilization layer, and the elastomeric cushioning element, and the coil is a single coil disposed within an innermost casing of the plurality of nested casings. Rancourt teaches the cushioning element is an elastomeric cushioning element (Figure 5,14and Column 6; lines 50-67) and a stabilization layer (Column 6; lines 50-67,16 is the stabilization layer equivalent) on the upper layer (Figure la, 12 is the upper layer equivalent) a bottom of the elastomeric cushioning element, an elastomeric material of the elastomeric cushioning element seeping through the stabilization layer to secure an upper surface of the stabilization layer to the elastomeric cushioning element and to provide a non-slip surface or a reduced slip surface on a lower surface of the stabilization layer (Column 6; lines 50-67 describe the elastomeric layer 14 seeping onto 12 over a thickness, thus meaning the silicone would bleed entirely through 16, and Column 4; lines 15-20 describe the layers 16 being present for anti-friction, thus the combination of the attenuation of the silicone and the anti-friction layers 16 provide a non-slip surface on a lower surface of 16 which is secured to and goes against upper layer equivalent 12) the non-slip surface or the reduced slip surface positioned against an upper surface of the upper layer (Column 6; lines 57-67 describe the elastomeric layer being placed against a surface of the layer above (the upper layer) and seeping the elastomeric material into the upper layer (12), however in the state before the seeping began, there would be a non-slip surface formed between the two as a result of the elastomeric material’s friction with the above surface); and 
Regarding claim 11, Gladney teaches the plurality of pocketed coils are oriented next to each other in a grid pattern (Figure 1; 12 and Figure 2; as shown).
Regarding claim 13, Gladney does not teach the at least one elastomeric cushioning element comprises a plurality of distinct elastomeric cushioning elements disposed at different locations over the upper layer. Rancourt teaches the at least one elastomeric cushioning element comprises a plurality of distinct elastomeric cushioning elements disposed at different 
  Regarding claim 14, Gladney teaches the at least one cushioning element covers a portion of an upper surface of the upper layer (Figure 1; 24). Rancourt teaches the cushioning element is elastomeric (Figure 5; 28).
  Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gladney (US Patent 10357113) in view of Rancourt (US Patent 9032571) in view of Mossbeck (US Patent Application Publication 20140373281) in view of JP S6134951 (hereafter ‘the 951 patent’) further in view of An (US Patent 7757322).
Regarding claim 12, Gladney does not teach the plurality of nested casings of each pocketed coil comprises: a first casing; and a single second casing disposed within the first casing, with the single coil being disposed within the second casing. An teaches the plurality of nested casings of each pocketed coil comprises: a first casing (Figure 20, the foam casing 10a); and a single second casing disposed within the first casing (Figure 20, the pockets each spring is in), with the single coil being disposed within the second casing (Figure 20, 10c). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the springs of Gladney to be within two casings in order to provide additional firmness as desired to the springs, as well as to protect them from outside dirt and liquid.
  Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gladney (US Patent 10357113) in view of Rancourt (US Patent 9032571) in view of Mossbeck (US Patent Application Publication 20140373281) further in view of JP S6134951 (hereafter 'the 951 patent’) further in view of McCann (US Patent Application Publication 20050223667).
  Regarding claim 15, Gladney and Rancourt do not teach the at least one elastomeric cushioning element comprises a grid of interconnected walls defining hollow buckling columns. McCann teaches the at least one elastomeric cushioning element comprises interconnected buckling walls (abstract). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the cushioning layer 106 of Rancourt to be buckling as in McCann in order to increase user comfort by creating a deforming surface within the cushion.
Claims 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gladney (US Patent 10357113) in view of Rancourt (US Patent 9032571).
Regarding claim 16, Gladney teaches a method of forming a mattress assembly, comprising: disposing a coil layer (Figure 1; 12) over a base layer (Figure 1; 14); disposing an upper layer (Figure 1; 20) over the coil layer including positioning a stabilization layer against the upper layer (Figure 1; 22); disposing an cushioning element (Figure 1; 24) over the upper layer, and disposing an outer covering over at least the upper layer (Figure 2; 104). Gladney does not teach the cushioning element is an elastomeric cushioning element, bringing the stabilization layer and a non-slip surface or a reduced slip surface formed by elastomeric material on a lower surface of the stabilization layer into contact with the upper layer, the stabilization layer being located on a bottom surface of the elastomeric cushioning element, the elastomeric material of the elastomeric cushioning element securing the elastomeric cushioning element to an upper surface of the stabilization layer. Rancourt teaches the cushioning element is an elastomeric cushioning element (Figure 5, 14 and Column 6; lines 50-67), including bringing a stabilization layer(Column 6; lines 50-67,16 is the stabilization layer equivalent) and a non-slip surface or a reduced slip surface formed by elastomeric material on a lower surface of the stabilization layer into contact with the upper layer (Column 6; lines 50-67 describe the elastomeric layer 14 seeping onto 12 over a thickness, thus meaning the silicone would bleed entirely through 16, 
Regarding claim 20, Gladney does not teach securing the stabilization layer to the upper layer. Rancourt teaches securing the stabilization layer to the upper layer ((Column 6; lines 57-67 describe the elastomeric layer being placed against a surface of the layer above (the upper layer) and seeping the elastomeric material into the upper layer (12), thus securing the two together through the adhesive of the elastomeric material).
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gladney (US Patent 10357113) in view of Rancourt (US Patent 9032571) further in view of An (US Patent 7757322).
  Regarding claim 17, Gladney teaches individually disposing each coil of the coil layer a first casings (Column 3; lines 16-19 describe pockets around the coils). Gladney does not teach and individually disposing the first casing within a second casing. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the springs of Gladney to be within two casings in order to provide additional firmness as desired to the springs, as well as to protect them from outside dirt and liquid. An teaches and individually disposing the first casing 
Regarding claim 18, Gladney and Ando not specifically teach wherein individually disposing each coil of the coil layer within the first casing comprises individually disposing the coil within a polypropylene bag. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the pockets of Gladney and An to be polypropylene bags in order to provide a tough, chemically resistant layer of protection to the springs and the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art. In re Leshin, 227 F.2d 197,125 USPQ416 (CCPA 1960).
  Regarding claim 19, Gladney and An does not teach individually disposing the first casing within the second casing comprises individually disposing the first casing within a polypropylene bag. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the pockets of Gladney and An to be polypropylene bags in order to provide a tough, chemically resistant layer of protection to the springs and the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art. In re Leshin, 227 F.2d 197,125 USPQ416 (CCPA 1960).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MORGAN J MCCLURE/Examiner, Art Unit 3673          
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        7/2/2021